191 F.2d 736
UNITED STATES of America, Appellant,v.Marie MATURO.
No. 14420.
United States Court of Appeals Eighth Circuit.
September 10, 1951.

Appeal from the United States District Court for the Western District of Missouri.
Ed Dupree, General Counsel, Office of Rent Stabilization, Leon J. Libeu, Asst. Gen. Counsel, Office of Rent Stabilization, and Nathan Siegel, Attorney, Office of Rent Stabilization, all of Washington, D. C. for appellant.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellant.